Baldwin, J. delivered the opinion of the Court
Cope, J. concurring.
The mortgage foreclosure for the first note due did not vest a title in the purchaser until the period of redemption had passed, and a deed of the Sheriff under the foreclosure sale. But before this the debt was paid, and the effect was the redemption of the premises. This left them subject to the mortgage for the second note, the lien for which was not displaced by the sale under junior incumbrances in proceedings to which the respondent, the holder of the second note, was not a party. Even if this question has not been determined by the judgment of the Court below, referred to in the transcript, it seems to be a plain principle which fully warrants the decree below, which is affirmed.